                             IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF IOWA
                                                   WESTERN         DIVISION
UNVERFERTH MFG CO, INC..,                                                       HEARING MINUTES Sealed: No
            Plaintiff(s)                                                        Case No.: 19-CV-4005-LTS-KEM
      vs.                                                                Presiding Judge: Kelly K.E. Mahoney
MERIDIAN MFG, INC.,                                                         Deputy Clerk: Jami Gollhofer
            Defendant(s)                                           Official Court Record: FTR Gold           Contract?               No
                                                                    Contact Information: ------
Date: 05/01/2019 Start:      10:01 AM Adjourn: 10:33 AM Courtroom: Library
Recesses: N/A                                              Time in Chambers: N/A                                   Telephonic?     Yes
Appearances:     Plaintiff(s): Michael Dee, Brett Postal, Jenny Colgate and Joseph Hynds
               Defendant(s): Johnathan Kennedy, R. Scott Johnson
              U.S. Probation: N/A
                  Interpreter: N/A                                 Language: N/A                      Certified:   N      Phone:    N
TYPE OF PROCEEDING:            SCHEDULING CONFERENCE                   Contested?     No      Continued from a previous date?      No
                      Motion(s): N/A                                               Ruling: N/A
                      Matters discussed:
                      Rule 16(b) and 26(f) conference. Dates proposed by the parties taken under advisement by the Court.
                      Scheduling Order and Trial Management Order to follow. Western Division case, and the Jury Trial estimated
                      at 10-12 days to take place in Sioux City, Iowa. The parties are reminded that boilerplate objections to
                      discovery requests are not permitted and the court reviewed procedures and expectations regarding civility,
                      following local and civil rules, procedure for modifying deadlines (expedited relief request and noting position
                      of all parties), procedure for discovery disputes and obligation to fully meet and confer, and court’s availability
                      for status conferences. A future status conference hearing was requested for October/November 2019 (prior
                      to the close of discovery and an order scheduling will follow).
                      Witness/Exhibit List is          N/A
                      The offering party must, within 3 days after the hearing, file in electronic form any exhibit that was not filed
                      with a motion, resistance, or other filing related to this hearing. Pub. Admin. Order 09-AO-03-P (5/29/09) ¶7.
                      Miscellaneous: This is a patent case involving 5 patents and 3 different technologies with counterclaim
                                           trademark infringements involving seed tenders, conveyers, lot bars. Parties request a
                                           Markman hearing; the Court inquired parties’ readiness for any tutorial hearing, and they
                                           agreed on August 2019, to be scheduled before the District Court.

                                         Plaintiff stated that given the issues before the Court separate trials will be requested on
                                         Plaintiff’s claims and counterclaims due to a substantial chance for jury confusion; defendant
                                         opposes and will brief arguments in any motion filed to request the same.

                                         The Court rules it is too early in the case to address whether additional discovery is warranted
                                         beyond the rules (25 interrogatories and 10 depositions, Fed. R. Civ. P. 33) which will govern.




                                                                                                                   Page 1 of 1

                Case 5:19-cv-04005-LTS-KEM Document 21 Filed 05/03/19 Page 1 of 1
